            Case 1:21-cv-00558-APM Document 16 Filed 04/28/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                    )
BUZZFEED INC.,                                    )
                                                  )
       Plaintiffs,                                )   Case No. 21-cv-00558 (APM)
                                                  )
       v.                                         )   Hon. Amit P. Mehta
                                                  )
U.S. DEPARTMENT OF JUSTICE, et al.,               )
                                                  )
       Defendants.                                )

    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO CONSOLIDATE

       Defendant’s motion would prejudice Plaintiffs by imposing substantial delays to the

resolution of this case, with minimal, if any, judicial economic benefit.

       While all three complaints address the same underlying subject, the events of January 6,

the similarities end there. Plaintiffs’ requests here were only directed at components of DOJ. On

the other hand, CREW’s complaint names DOD, the Department of the Army, DHS, and DOI in

addition to DOJ. (Dkt. No. 11.1 ¶¶6-10.) Similarly, American Oversight sues DOJ, but also names

the Office of the Army General Counsel, DOD, the National Guard Bureau, and the Secret Service.

(Dkt. No. 11.2 ¶¶ 6-10.) As a result, the resolution of Plaintiffs’ issues here may be delayed while

these other agencies complete their productions. See De La Fuente v. DNC Services Corporation,

2019 WL 1778948 at *13 (D.D.C. 2019) (“consolidation, if it delays the Wilson proceedings, could

potentially prejudice the DNC”).

       The DOJ requests across the cases also contain substantive differences in scope: Plaintiffs’

request here includes a broader time period and the language of the requests varies from case to

case. Further, DOJ has not even conducted any searches, let alone issued the determinations that
         Case 1:21-cv-00558-APM Document 16 Filed 04/28/21 Page 2 of 3




will reveal what, if any, issues will be the subject of substantive motion practice. As a result, any

potential benefits of consolidation are speculative.

       Courts have “broad discretion” to determine whether consolidation is appropriate, and, in

exercising this discretion, should “weigh considerations of convenience and economy against

considerations of confusion and prejudice.” Chang v. United States, 217 F.R.D. 262, 265 (D.D.C.

2003). Those considerations do not support consolidation, at least at this time.           Plaintiffs

respectfully join with CREW and American Oversight in asking the Court to deny Defendant’s

motion to consolidate.




                                                -2-
         Case 1:21-cv-00558-APM Document 16 Filed 04/28/21 Page 3 of 3




                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Matthew V. Topic

                                                      ____________________________

                                                      Attorneys for Plaintiff


Matthew Topic
Joshua Burday
Merrick Wayne
LOEVY & LOEVY
311 North Aberdeen, 3rd Floor
Chicago, IL 60607
312-243-5900
foia@loevy.com
Atty. No. 41295



                                 CERTIFICATE OF SERVICE

       I, Matthew Topic, hereby certify that on April 28, 2021, I caused the foregoing

PLAINTIFF'S OPPOSITION TO DEFENDANTS’ MOTION TO CONSOLIDATE to be served

on all counsel of record via electronic mail.



                                                      /s/ Matthew V. Topic




                                                -3-
